                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                    CHATTANOOGA DIVISION

   CHILDREN’S HEALTH DEF., et al.,                   )
                                                     )
                  Plaintiff,                         )        1:21-CV-00200-DCLC-CHS
                                                     )
          vs.                                        )
                                                     )
   FOOD & DRUG ADMIN., et al.,                       )
                                                     )
                  Defendants.                        )

                                              ORDER

         This matter is before the Court to consider the parties’ Joint Motion for Entry of Scheduling

  Order [Doc. 12]. The parties have agreed to a briefing schedule for Plaintiffs’ amended complaint

  and motion for a preliminary injunction and Defendants’ motion to dismiss and opposition to

  Plaintiffs’ motion for a preliminary injunction. After thorough consideration of the motion, it is

  hereby ORDERED that the Joint Motion [Doc. 12] is ADOPTED and that the parties are to abide

  by the schedule in their Joint Motion [Doc. 12].

         SO ORDERED:


                                               s/ Clifton L. Corker
                                               United States District Judge




Case 1:21-cv-00200-DCLC-CHS Document 13 Filed 09/16/21 Page 1 of 1 PageID #: 602
